DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 10, 2022.  Claims 1, 6, and 8-15 were amended.  Claims 17-19 were added.  Claim 4 is a cancelled claim. Claims 1-3 and 5-19 are pending.
The previous rejection of claims 12 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as specifically set forth in the office action mailed March 24, 2022 is withdrawn due to the claim amendment dated June 10, 2022.
The previous rejection of claims 1-5, 7-11, and 14-16 under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Byun et al. (WO 2019/083167 A1) is withdrawn due to the claim amendment dated June 10, 2022.
The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2007/0278938 A1) is withdrawn due to the claim amendment dated June 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 as amended in the current claim listing sets forth a compound containing formula (02).  The heteroaryl group shown in formula (02) does not have an attached “Cy” adjacent group as set forth throughout the original specification.  It is not seen where the specification as originally filed supports a compound that does not include an adjacent Cy joined group.  Claim 11 is considered to comprise new matter.  Claims dependent upon claim 11 (claims 12, 13 and 17-19) are also included within the rejection due to their dependence upon claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that dependent claims are included in the rejection(s) based upon their respective dependence upon a rejected claim.
Claim 1 recites the phrase “* indicates a connection position connected at one end of “-N-“ in the formula (II)”.   The phrase “one end of -N-“ is unclear, because there are two nitrogens in the formula (II) and the limitation does not make clear only one of them is intended.  Additionally, each nitrogen “N” is tri-valent rather than di-valent; the “-N-“ is written in the phase as a nitrogen with two bonding lines instead of three bonding lines.  Clarification and/or are required.
Claim 1 recites “r” may be zero, but it is unclear how nitrogen to nitrogen bonding would form a stable compound if “r” is selected as zero.  Clarification and/or correction are required.
Claim 6 recites “one or more Ar1 and L3 are phenyl”.  Use of the phrase “or more” is unclear, because each of Ar1 and L3, independently, can be no more than one group.  It is unclear if the limitation is intended that one of Ar1 and L3 is phenyl or both of Ar1 and L3 are phenyl.  Clarification and/or correction are required.
Claim 8 recites “each of L2 and L3 is independently selected from one or more of the following:”.  The use of “or more” renders the claim unclear, because each or q or r may be no more than 1.  It is not understood how each of L2 and L3 could be selected as more than one of the shown linking groups.  Clarification and/or correction are required.
Claim 11 recites “* indicates a connection position connected at one end of “-N-“ in the formula (II)”.   The phrase “one end of -N-“ is unclear, because there are two N in the formula (II).  Additionally, each nitrogen “N” is trivalent rather than divalent.  The “-N-“ is written in the phase as a nitrogen with two bonding lines instead of three bonding lines.  Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12 and 13 recite compounds with a naphthobenzofuran or naphthobenzothiophene group, but do not recite compounds with a group as shown in formula (02) of parent claim 11, which does not specifically show or define an additional condensed group.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    151
    176
    media_image1.png
    Greyscale
(no additional ring group set forth or defined)
Accordingly, compounds of dependent claims 12 and 13 are considered to be outside the scope of claim 11, upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2016-0059609.
KR ‘609 discloses at least the following compounds 2-7, 2-122, and 2-123, which anticipate a compound of claim 11 as currently recited (see page 17, 32 of patent document):

    PNG
    media_image2.png
    190
    175
    media_image2.png
    Greyscale
(per 2-7 note that instant L3 may include a biphenyl group as an individual aryl group)

    PNG
    media_image3.png
    295
    477
    media_image3.png
    Greyscale
.
An example device was made with compound 2-7 in a layer between electrodes (see example (2) at par. 433 Table).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20100123172 A.
KR ‘172 discloses at least compounds 6 and 14, which anticipate claim 11 (see page 4 of the patent document):

    PNG
    media_image4.png
    222
    224
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    215
    214
    media_image5.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160059609 A.
KR 20160059609 teaches compounds according to the following formula (see pages 8 and 10 of translation copy):

    PNG
    media_image6.png
    236
    254
    media_image6.png
    Greyscale
.
In the formula, X3 may be selected as sulfur or oxygen and any of adjacent “R8”s may be bonded to each other to form an additional ring group resulting in a group such as a naphthobenzofuran or naphthobenzothiophene group (see for example corresponding heterocyclic group within compound “2-114” that includes the additional bonded ring and is a positional isomer group of the instant Cy-containing group). See further the discussion of “ring” definition.  Ar4 to Ar6 groups are aryl or heterocyclic groups.  The central L8 group is an arylene or heterocyclic group and h may be 1.  Linking groups L4 to L6 may be single bond or arylene.  See formula definitions.  See page 13 of translation for definitions (terms such as aryl and heteroaryl are described on pages 4-6) and representative, suitable variable groups of the formula are shown within example compounds at pages 30-50 of the translation copy.
	While KR ‘609 does not specifically exemplify compounds of the diarylamine formula shown above including selection of a naphthobenzofuran or naphthobenzothiophene group (as the X3-containing group) in combination with the other specific aryl or heteroaryl groups as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to the defined structural formula the same as compounds claimed, because KR ‘609 clearly discloses suitable groups for forming compounds as described, which are also the same as groups as in claimed compounds.  One would expect to achieve functional compounds as defined according to the disclosure of KR ‘609 for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Regarding a device, KR ‘609 describes a device of multiple layers (see pages 2 to 3 of translation). A display device is described (see page 7 of translation copy).  The compound may be part of a hole transport layer (see page 7 of translation, fifth paragraph).  KR ‘609 discusses having an interface between the hole transporting layer and a light emitting layer to improve performance (see page 3 of translation), which meets the requirement of a “light-emitting compensation layer”. See discussion of a “light-efficiency improvement layer” on page 51 of the translation copy.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizuki et al. (US 8,431,250 B2) describes aromatic amine derivatives with dibenzofuran or dibenzothiophene-based groups (see abstract) and adjacent substituents of R11 to R17 of the heterocyclic groups may be bonded to form a saturated ring (see col. 3, lines 28-29).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786